

115 HR 6810 IH: To affirm the power of the President to revoke the Presidential Medal of Freedom awarded to Bill Cosby and to provide for criminal penalties for anyone who wears or publicly displays a Presidential Medal of Freedom that has been revoked.
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6810IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Mr. Gosar (for himself, Mr. Norman, and Ms. Speier) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo affirm the power of the President to revoke the Presidential Medal of Freedom awarded to Bill
			 Cosby and to provide for criminal penalties for anyone who wears or
			 publicly displays a Presidential Medal of Freedom that has been revoked.
	
		1.Sense of Congress that the President should revoke the Presidential Medal of Freedom awarded to
			 Bill Cosby
 (a)FindingsCongress finds the following: (1)Established in 1963 and bestowed by the President of the United States, the Presidential Medal of Freedom is the highest civilian honor of our Nation.
 (2)The Presidential Medal of Freedom is awarded to recipients for especially meritorious contributions to the security or national interests of the United States, to world peace, or to cultural or other significant public or private endeavors.
 (3)William Henry Bill Cosby, Jr. (in this subsection referred to as Cosby), received the Presidential Medal of Freedom in 2002. (4)On Thursday April 26, 2018, a jury found Cosby guilty of sexual assault, and, therefore, the Federal Government should not recognize Cosby with an honor like the Presidential Medal of Freedom.
 (b)Sense of CongressIt is the sense of Congress that the President should revoke the Presidential Medal of Freedom awarded to William Henry Bill Cosby, Jr.
			2.Criminal penalty for wearing or displaying a revoked Presidential Medal of Freedom
 (a)In generalChapter 33 of title 18, United States Code, is amended by adding at the end the following:  717.Revoked Presidential Medal of FreedomWhoever, with the intent to defraud any person, wears or publicly displays a Presidential Medal of Freedom that has been declared to be revoked by the President shall be fined under this title or imprisoned for not more than one year, or both..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 18, United States Code, is amended by inserting after the item relating to section 716 the following:
				
					
						717. Revoked Presidential Medal of Freedom..
			